Exhibit 10.41

AWARD AGREEMENT

 

Award No. 0006    November 4, 2010

 

To:    James B. Jenkins, Interim CEO of Westway Group, Inc. From:   
Compensation Committee

Westway Group, Inc. (the “Company”) is pleased to present to you with a bonus
compensation award pursuant to the terms and conditions of this Award Agreement
and The Westway Group, Inc. 2010 Bonus Compensation Plan (the “Plan”). The
material terms of this Award Agreement were approved by the Compensation
Committee at their meeting held for that purpose on August 27, 2010, and by the
Board of Directors at their meeting of November 4, 2010.

 

1. Bonus

Your bonus compensation award is 100,000 shares of common stock of the Company
bearing the restrictions set forth in Section 2 hereof (the “Restricted Stock”).

 

2. Vesting of Restricted Stock; Additional Restrictions

(a) Vesting Schedule. Restricted Stock granted to you under this Award Agreement
shall vest in thirds: one-third shall vest at 11:59 p.m., Central Time, on
November 3, 2011; one-half of the unvested shares shall vest at 11:59 p.m.,
Central Time, on November 3, 2012; and the balance shall vest at 11:59 p.m.,
Central Time, on November 3, 2013.

(b) Acceleration of Vesting. Unvested shares of Restricted Stock shall
automatically vest in full upon your death, disability, attainment of age 65, or
qualified separation from service as defined in the Plan and any additional
limitations necessary to ensure that the Final Award is not subject to interest
and penalties under Section 409A of the Code and the regulations thereunder.

(c) Prohibition on Transfers of Restricted Stock. You are precluded from
selling, encumbering or in any way alienating your unvested shares of Restricted
Stock and, unless the sale is first approved by the Board of Directors, your
vested shares of Restricted Stock. Further, any sales of your vested shares of
Restricted Stock approved by the Board of Directors shall be subject to insider
trading rules and company policy. Notwithstanding the foregoing, gratuitous
transfers to related parties and/or entities may be permitted by the terms of
the Plan.

 

3. Taxes.

The Company, prior to payment of any bonus compensation awarded pursuant to this
Award Agreement, shall have the right to require you to remit to the Company an
amount sufficient to satisfy any applicable tax withholding requirements. In the
case of a bonus compensation award payable in shares of Restricted Stock, the
Company will permit you to satisfy such obligation by



--------------------------------------------------------------------------------

directing the Company to withhold shares of Restricted Stock that would
otherwise be received by you to satisfy the minimum statutory withholding rates
for any applicable tax withholding purposes, in accordance with applicable laws
and pursuant to such rules as the Compensation Committee may establish from time
to time. The Company shall also have the right to deduct from any cash payment
made to you, whether pursuant to this Award Agreement or otherwise, any
applicable taxes required to be withheld in connection with a bonus compensation
award.

 

4. Award Subject to Terms of Bonus Plan

The bonus compensation awarded herein is subject to the terms and conditions of
the Plan. Should any terms or conditions in this Award Agreement or the Plan be
determined by a court of law to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and enforceable.

 

/s/ Francis P. Jenkins Jr.

Francis P. Jenkins Jr., Chair Compensation Committee and Chair Board of
Directors

AGREED AND ACCEPTED:

 

/s/ James B. Jenkins

James B. Jenkins Date: November 4, 2010

 

- 2 -